Case 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page 1of7 Page ID #:1221

Exhibit A
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

HSe 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page 2of7 Page ID #:1222

The Rodriguez Law Grou
Ambrosio E. Rodriguez, #200880
By: Eduardo Osorio, #323924
626 Wilshire Blvd., #900

Los Angeles, CA 90017

email: aer@aerlawgroup.com
(213) 995-6767

Attorney for Defendant Carolina G. Rojas
SUPERIOR COURT OF THE STATE OF CALIFORNIA

LOS ANGELES COUNTY

No.: TA145652
PEOPLE OF THE STATE OF CALIFORNIA, | ©*5° N° 5

Plaintiff,
VS. OTICE OF MOTION AND
OTION TO CONTINUE
ANDREW JOSEPH DUNGER and URSUANT TO PENAL CODE
ECTION 1050
CAROLINA G. ROJAS,
Defendant(s). ate: 10/28/19
ime: 8:30 a.m.
lace: Dept. D

 

TO THE CLERK OF THE SUPERIOR COURT AND DISTRICT ATTORNEY OF LOS
ANGELES COUNTY:

PLEASE TAKE NOTICE that on October 28, 2019 at 8:30 a.m., in Dept. D
of the above entitled court, or as soon thereafter as the matter may be heard, Defendant
Carolina Rojas (“Defendant”), will move the Court to continue the scheduled jury trial
pursuant to Penal Code section 1050, because good cause exists to continue. Defendant is
requesting a continuance because her attorney of record, Mr. Ambrosio Rodriguez, is engaged
in trial preparation for the case of United States v. F ermandez, et al. CR No. 18-121(A)-SJO, a
multi-defendant federal case in the United States Central District of California scheduled to

begin jury trial on November 11, 2019. At the close of the business day on Monday, October

NOTICE OF MOTION AND MOTION FOR CONTINUANCE (PENAL CODE SECTION 1050)

-l-

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

fase 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page 3of7 Page ID #:122

21, 2019, the Assistant United States Attorney prosecuting the case served Mr. Rodriguez with
the Eighth Production of Discovery leading up to the trial date. Due to the size of the files, the
discovery was sent in three separate emails. On October 22, 2019, the AUSA also served Mr.
Rodriguez with two Motions in Limine that are scheduled to be heard on November 4, 2019.

Mr. Rodriguez will need time to prepare for the U.S. v. Fernandez, et al. motions and trial.

 

Additionally, due to the nature of the present case, it is defense counsel’s belief that the present
case will not conclude before November 12, 2019.

This motion will be based on the attached memorandum of points and authorities, all
papers filed and records in this action, the attached declaration, evidence taken at the hearing

on this motion, and argument at that hearing.

Date: 10/23/2014 woe ft)

Eduardo M. Osorio
The Rodriguez Law Group
Attorney for the Defendant

NOTICE OF MOTION AND MOTION FOR CONTINUANCE (PENAL CODE SECTION 1050)

-2-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

MEMORANDUM OF POINTS AND AUTHORITIES
I. THE DEFENDANT IS ENTITLED TO A CONTINUANCE
ON A SHOWING OF GOOD CAUSE

Penal Code section 1050 (b) provides that:

To continue any hearing in a criminal proceeding, including the
trial, a written notice shall be filed and served on all parties to the
proceeding at least two court days before the hearing sought to
be continued, together with affidavits or declarations detailing
specific facts showing that a continuance is necessary. . .

Penal Code section 1050(e) further provides that “Continuances shall be granted only
upon a showing of good cause . . .” The request must be supported by declarations, unless the
court first finds good cause to excuse the notice and declaration requirement. The declaration
must be executed under penalty of perjury. (Brown v. Superior Court (1987) 189 Cal.App.3d
260, 265.)

The grant or denial of a motion for continuance is an act within the Court’s discretion
(Ungar v Sarafite (1964) 376 U.S. 575, 589.), but this discretion is not without bounds:

While the determination of whether in any given case a
continuance should be granted normally rests in the discretion of
the trial court, that discretion may not be exercised in such a
manner as to deprive the defendant of a reasonable opportunity
to prepare his defense. (Jennings v Superior Court (1967) 66
Cal.2d 867.)

Although the Court must consider the welfare of witnesses (Pen Code §1050(g)) and the
right of the People to a speedy disposition (Pen Code §1050(a)), it must also consider the
defendant’s right to a fair trial. (People v Courts (1985) 37 Cal.3d 784, 794; see also People v
Murphy (1963) 59 Cal.2d 818 (error to deny continuance to prepare following last-minute

amendment by prosecution).

NOTICE OF MOTION AND MOTION FOR CONTINUANCE (PENAL CODE SECTION 1050)

-3-

 

Lse 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page 4of7 Page ID #:1221

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

—__

 

Se 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page5of7 Page ID#:1225

The right to counsel (US Constitution Art. VI; California Constitution Art. I, §15)
includes the right to adequately prepare a defense (See People v Maddox (1967) 67 Cal. 2d
647, 652), the right to have counsel present to argue motions and objections before, during,
and after trial. (Cooper v. Superior Court (1961) 55 Cal.2d 291, 302.) (Emphasis supplied.)

II. CONCLUSION
For the above reasons, Defendant respectfully requests that this Court continue this

matter to a date convenient for all parties.

Date: | OfQ 2X 14 Respectfully submitted,

Eduardo M. Osorio |
The Rodriguez Law Group
Attorney for the Defendant

NOTICE OF MOTION AND MOTION FOR CONTINUANCE (PENAL CODE SECTION 1050)

-4-

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ese 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page 6of7 Page ID 1226

 

DECLARATION OF EDUARDO M. OSORIO IN SUPPORT OF
MOTION FOR CONTINUANCE

I, Eduardo M. Osorio, do hereby declare:

1. Iam an attorney at law, licensed to practice in the State of California and employed as
an attorney at The Rodriguez Law Group.

2. Mr. Ambrosio Rodriguez is engaged in trial preparation for the case of United States v.
Fernandez, et al. CR No. 18-121(A)-SJO, a multi-defendant federal case in the United
States Central District of California scheduled to begin jury trial on November 11,
2019.

3. At the close of the business day on Monday, October 21, 2019, the Assistant United
States Attorney prosecuting the case served Mr. Rodriguez with the Eighth Production
of Discovery leading up to the trial date. Due to the size of the files, the discovery was
sent in three separate emails.

4. On October 22, 2019, the AUSA also served Mr. Rodriguez with two Motions in
Limine that are scheduled to be heard on November 4, 2019. Mr. Rodriguez will need
time to prepare for the U.S, v. Fernandez, et al. motions and trial.

5. Additionally, due to the nature of the present case, it is Mr. Rodriguez’s belief that the
present case will not conclude before November 12, 2019.

6. For these reasons, Mr. Rodriguez is respectfully requesting that this Court grant the
motion to continue.

I declare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct.

Date: |0 /Q3/244 ae ED

EDUARDO M. OSORIO
The Rodriguez Law Group
Attorney for the Defendant

NOTICE OF MOTION AND MOTION FOR CONTINUANCE (PENAL CODE SECTION 1050)

5.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Sse 2:18-cr-00121-PSG Document 200-1 Filed 10/29/19 Page 7of7 Page ID #:1227

PROOF OF SERVICE
I, Eduardo M. Osorio, delivered the attached Motion to Continue on October 23, 2019, to
the following:

DDA Timothy G. Richardson II via email at trichardson@da.lacounty.gov

Date: 12/2 >/2Qel 4

Eduardo M. Osorio SBN 323924
The Rodriguez Law Group

NOTICE OF MOTION AND MOTION FOR CONTINUANCE (PENAL CODE SECTION 1050)

-6-

 

 

 
